Exhibit 10.3

Amendments

To

Wyeth 2005 Stock Incentive Plan

Effective as of June 22, 2006, the Wyeth 2005 Stock Incentive Plan was amended
as follows:

(a) The section entitled “Amendment and Discontinuance” in the Wyeth 2005 Stock
Incentive Plan was amended (i) by deleting all sentences following the first
sentence in Section 9 thereof and (ii) adding the following provision:

“No amendments, revision or discontinuance of the Plan shall, without the
consent of a Participant, in any manner adversely affect his or her rights under
any Awards theretofore granted under the Plan. Notwithstanding any provision in
the Plan to the contrary, the Committee shall have the right to unilaterally
amend, revise or discontinue the Plan, and any provision of the Plan and the
Committee shall have the right to unilaterally amend, revise or discontinue any
Option Agreement or award agreement, any provision of an Option Agreement or
award agreement and any Participant elections under an Option Agreement or award
agreement, in each case, without the consent of any Participant, where such
amendment, revision or discontinuance is necessary or desirable to comply with
applicable law or to ensure that, with respect to any Option, Restricted Stock
award, or the cash or shares of common stock into which they are converted, the
Participant is not subject to adverse or unintended tax consequences under
Section 409A of the Code; provided, however, that, with respect to any Option,
nothing in the Plan shall require any amendment or revision to the definition of
Change in Control. The discontinuance of the Plan shall not result in the
acceleration of issuance of shares of Wyeth common stock, to the extent that
such shares constitute a deferral of compensation for purposes of Section 409A
of the Code, unless (i) all arrangements sponsored by the Company that would be
aggregated with the Plan under Section 409A if the same Participant participated
in all such arrangements are terminated, (ii) no payments, other than payments
that would be payable under the terms of such arrangements if the termination
had not occurred, are made within 12 months of the termination of such
arrangements, (iii) all payments are made within 24 months of the termination of
the arrangements and (iv) the Company does not adopt a new arrangement that
would be aggregated with the Plan under Section 409A if the same Participant
participated in both arrangements, at any time within the five years following
the date of Plan termination. All determinations and actions made by the Board
of Directors or the Committee pursuant to this Section shall be final,
conclusive and binding on all persons.”;



--------------------------------------------------------------------------------

and

(b) By adding the following as Section 13:

“Section 409A. To the extent that any payments or benefits provided hereunder
are considered deferred compensation subject to Section 409A, the Company
intends for the Plan to comply with the standards for nonqualified deferred
compensation established by Section 409A (the “409A Standards”). To the extent
that any terms of the Plan would subject Participants to gross income inclusion,
interest or an additional tax pursuant to Section 409A, those terms are to that
extent superseded by the 409A Standards.”